Title: From Thomas Jefferson to Charles Rodes, 22 September 1807
From: Jefferson, Thomas
To: Rodes, Charles


                        
                            Sep. 22. 07.
                        
                        Observations on the Reciept of Oct. 5. 1795. given by me to Charles Rodes for tickets amt. 297 ℔. tobo.
                            ‘to be examined & returned or paid.’
                        Of this particular transaction I have no recollection. but I have a general knolege that no abuse is so
                            frequent as that of the same tickets being issued (often carelessly) by clerks &c two & three times after they
                            have been paid, & that therefore it is never safe to pay them without strict examination. these tickets I suppose had
                            been put into mr Rodes’s hands to collect. they must then have been old, as I think tickets had ceased to be issued in
                            tobo. long before 1795. I have carefully examined my papers of about that date, and find no such tickets among them. the
                            probability is therefore that I did return them to mr Rodes with reasons for not paying them, & that he returned them
                            in like manner to those from whom they had been recieved. hence it is that neither of us are in possession of them. mr
                            Rodes must probably have an account specifying what these tickets were. this might throw some light on the subject. if he
                            paid for them to the clerks &c out of his own pocket (which however was not the custom) he must have some entry or
                            reciept for such paiment. this would throw further light on it. but after a lapse of 12. years, during the first half of
                            which time I resided in the county, & the last half have passed 3. months in every year in it, and never called on in
                            that time, the probability strongly is that the matter was settled at the time by returning the tickets as having been
                            paid before, or perhaps not properly demandable of me, or in some other way not now recollected by either mr Rodes or
                            myself. certainly the bare finding such a reciept as this after such a lapse of years, is by no means satisfactory
                            evidence that it has not been satisfied my not taking it in is no evidence. I hardly ever took in a paper of that kind in
                            my life, on paying or settling them. I do not believe it is unsettled, but shall be ready to attend to further evidence.
                        
                            Th: Jefferson
                            
                        
                        
                            It should be added that if such tickets were still unpaid, it is no debt to the Collector of the day but
                                to the clerk &c whose right to re-issue them reverted to him on their not being paid to the collector.
                        
                    